Case: 16-40589      Document: 00513800728         Page: 1    Date Filed: 12/16/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                           United States Court of Appeals

                                    No. 16-40589
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                        December 16, 2016
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

JOEL MELO-CEDANO, Also Known as Joel Melo-Serrano,

                                                 Defendant–Appellant.



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:15-CR-741-1




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *

       Joel Melo-Cedano appeals his conviction of illegal reentry in violation of
8 U.S.C. § 1326(a) and (b). He challenges the constitutionality of § 1326, claim-
ing that “[o]rganic principles of American law (the law of nations) prohibits
[sic] Congressional criminalization of America’s borders.” He maintains that


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40589     Document: 00513800728      Page: 2    Date Filed: 12/16/2016


                                  No. 16-40589

“[c]riminalizing borders is anathema to the law of nations (an organic part of
America’s common law).” He posits that § 1326 is unconstitutional as applied
to him because he was under the impression that he could apply for adjustment
of status only from within the United States. The government has moved for
summary affirmance in lieu of filing an appellate brief or, alternatively, for an
extension of time to file its brief. Melo-Cedano has moved to file an untimely
response to the motion for summary affirmance.

      Because Melo-Cedano did not present the foregoing issues to the district
court, our review is limited to plain error. See United States v. Howard,
766 F.3d 414, 419 (5th Cir. 2014), cert. denied, 135 S. Ct. 1015 (2015). To estab-
lish plain error, Melo-Cedano must show a forfeited error that is clear or obvi-
ous and that affects his substantial rights.       See Puckett v. United States,
556 U.S. 129, 135 (2009). If he makes such a showing, this court has the discre-
tion to correct the error, but only if it seriously affects the fairness, integrity,
or public reputation of judicial proceedings. See id.

      Melo-Cedano has not shown any clear or obvious error with respect to
the constitutionality of § 1326. See United States v. Comstock, 560 U.S. 126,
135-36 (2010); Puckett, 556 U.S. at 135. In addition, “the crime of illegal re-
entry is not a specific intent crime, and a mistake of law is thus not a defense.”
United States v. Flores-Martinez, 677 F.3d 699, 712 (5th Cir. 2012). Accord-
ingly, Melo-Cedano’s as-applied challenge to the constitutionality of § 1326 is
insufficient to show error, plain or otherwise. See id.; Puckett, 556 U.S. at 135.

      The motion for summary affirmance is DENIED.                 See Groendyke
Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969). The government’s
alternative motion for an extension of time to file its brief is DENIED as un-
necessary. Melo-Cedano’s motion to file an untimely response is GRANTED.
The judgment is AFFIRMED.


                                         2